DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 7,846,174. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the cited patent disclose all the structural elements disclosed in claims 1-11 of this application; moreover, claims 21-39 of the cited patent disclose all the method steps disclosed in claims 12-22 of this application.  Specifically, product claim 1 of the cited patent discloses a bariatric device comprising a body having at least two wall portions, each of said wall portions defining a portion of a lumen, said lumen extending through said body; one of said wall portions defining an esophageal member sized to conform to an abdominal portion of the esophagus; another of said wall portions defining a cardiac member sized to conform to a proximal cardiac portion of the stomach; and at least one tension member extending between said esophageal member and said cardiac member; wherein said cardiac member is tapered outwardly from a proximal portion with respect to the gastrointestinal tract to a more distal portion with respect to the gastrointestinal tract and is adapted to exert a force on the cardiac portion of the stomach; wherein the force exerted by said cardiac member on the cardiac portion of the stomach influences a neurohormonal feedback mechanism of a patient to cause at least partial satiety by augmenting fullness caused by food and simulating fullness in the absence of food. Claim 2 of the cited patent discloses the bariatric device as claimed in claim 1, wherein at least a portion of said body is radially non-symmetrical with respect to said longitudinal axis.  Claim 3 of the cited patent discloses the bariatric device as claimed in claim 1, wherein said esophageal member being generally cylindrical.  Claim 4 of the cited patent discloses the bariatric device as claimed in claim 1 further comprising at least one fixation mechanism that is adapted to resist distal migration of said body.  Claim 5 of the cited patent discloses
the bariatric device as claimed in claim 4, wherein said fixation mechanism includes at least a portion of said body being adapted to facilitate tissue ingrowth.  Claim 6 of the cited patent discloses the bariatric device as claimed in claim 1, wherein said lumen is free of any substantial restrictions.  Claim 7 of the cited patent discloses the bariatric device as claimed in claim 1, wherein said lumen has a length that is less than 9 cm.  Claim 8 of the cited patent discloses the bariatric device as claimed in claim 1, wherein at least a portion of said wall is adapted to facilitate tissue ingrowth.  Claim 9 of the cited patent discloses the bariatric device according to claim 8, wherein said lumen has a length less than 9 cm.  Claim 10 of the cited patent discloses the bariatric device according to claim 1, wherein at least one of said wall portions is adapted to allow cell ingrowth.  Claim 11 of the cited patent discloses the bariatric device according to claim 1, wherein at least one of said wall portions is adapted to exert a variable force on the abdominal portion of the esophagus and/or the proximal cardiac portion of the stomach.  Claim 12 of the cited patent discloses the bariatric device as claimed in claim 11 including a control, said control is adapted to control an amount of force exerted by said at least one of said wall portions.  Claim 13 of the cited patent discloses the bariatric device as claimed in claim 12, wherein said control is adapted to temporarily adjust an amount of force exerted by said at least one of said wall portions.  Claim 14 of the cited patent discloses the bariatric device as claimed in claim 12, wherein said control comprises a remote control.  Claim 15 of the cited patent discloses the bariatric device as claimed in claim 1 wherein said body is made at least in part from an absorbable material.  Claim 16 of the cited patent discloses the bariatric device as claimed in claim 1 wherein said at least one tension member comprises a plurality of tension members spaced around the perimeter of said body.  Claim 17 of the cited patent discloses the bariatric device as claimed in claim 1 wherein an entrance to said body is flared outwardly to bear against the esophagus.  Claim 18 of the cited patent discloses the bariatric device as claimed in claim 1 wherein said at least one tension member is made from a fibrous material.  
Claim 19 of the cited patent discloses the bariatric device as claimed in claim 1 wherein said cardiac member is self-expanding.  Claim 20 of the cited patent discloses the bariatric device as claimed in claim 1 wherein said esophageal member is self-expanding.  
Process claim 21 of the cited patent discloses  a method of causing at least partial satiety in a recipient comprising: providing a body having a wall defining a lumen, said wall tapered outwardly from a proximal portion with respect to the gastrointestinal tract to a more distal portion with respect to the gastrointestinal tract; positioning said body at a proximal cardiac portion of the stomach; and exerting force with said wall on the proximal cardiac portion of the stomach, wherein the force influences a neurohormonal feedback mechanism of the recipient to cause at least partial satiety by augmenting fullness caused by food and simulating fullness in the absence of food.  Claim 22 of the cited patent discloses the method as claimed in claim 21, wherein said body further includes a portion that is adapted to be positioned at the abdominal portion of the esophagus and a portion that is adapted to be positioned at the esophageal-gastric junction and wherein said positioning includes positioning said body at the abdominal portion of the esophagus, the esophageal-gastric junction and the proximal cardiac portion of the stomach.  Claim 23 of the cited patent discloses the method as claimed in claim 22, wherein said portion that is adapted to be positioned at the esophageal-gastric junction comprises a substantially non-self-expanding portion of said body, and positioning said substantially non-self-expanding portion at the gastro esophageal sphincter to reduce interference with the anti-reflux mechanism of the recipient.  Claim 24 of the cited patent discloses the method as claimed in claim 21 including fixing said body to the recipient to resist migration of said body.  Claim 25 of the cited patent discloses the method as claimed in claim 24, wherein said fixing includes facilitating ingrowth of tissue through said wall.  Claim 26 of the cited patent discloses the method as claimed in claim 21, wherein said exerting force includes exerting an adjustable force.  Claim 27 of the cited patent discloses the method as claimed in claim 26, wherein said exerting an adjustable force includes adjusting the force endoscopically.  Claim 28 of the cited patent discloses the method as claimed in claim 26, wherein said exerting an adjustable force includes adjusting the force with a control at least partially positioned at the recipient.  Claim 29 of the cited patent discloses the method as claimed in claim 28 including administering anti-nausea medication to the recipient at least during initial deployment of said body.  Claim 30 of the cited patent discloses the method as claimed in claim 28 including administering nutritional supplements to the recipient.  Claim 31 of the cited patent discloses the method as claimed in claim 21 including monitoring the recipient's satiety to determine whether an appropriate level of satiety is achieved with the force exerted by the wall.  Claim 32 of the cited patent discloses the method according to claim 31, further comprising adjusting the force exerted by the wall if it is determined that the appropriate level of satiety has not been achieved.  Claim 33 of the cited patent discloses the method according to claim 32, wherein said adjusting includes replacing the body with another body of a different size.  Claim 34 of the cited patent discloses the method according to claim 32, wherein said adjusting is achieved by adjusting the amount of force exerted by the wall at the at least one of i) the recipient's abdominal portion of the esophagus and ii) the recipient's esophageal-gastric junction.
Claim 35 of the cited patent discloses the method according to claim 31, wherein said monitoring includes monitoring the hypothalamus.  Claim 36 of the cited patent discloses the method according to claim 35, wherein said monitoring includes monitoring the hypothalamus during deployment of the body in the recipient.  Claim 37 of the cited patent discloses the method as claimed in claim 31, wherein said exerting an adjustable force includes adjusting the force according to a temporal parameter.  Claim 38 of the cited patent discloses the method as claimed in claim 37, wherein said adjusting the force according to a temporal parameter includes decreasing the force during expected sleeping periods.  Claim 39 of the cited patent discloses the method as claimed in claim 31 including selecting a force as a function of said monitoring.  Based on the subject matter of claims 1-39 of the cited patent, for an artisan skilled in the art, the pending claims of this application would have not been considered patentably distinct.   
Allowable Subject Matter
In relation to sections 102 and 103, independent claims 1 and 12 are considered allowable over the prior art of record.  In relation to the patentability of claim 1, the prior art of record does not disclose or suggest, inter alia, “said at least one selected from said esophageal wall portion, said EG wall portion and said cardiac wall portion adapted to exert force in the absence of food to a portion of the GI tract of the recipient to thereby influence a neurohormonal feedback mechanism of the recipient to cause at least partial satiety by augmenting fullness caused by food and simulating fullness in the absence of food.”  In relation to the patentability of claim 12, the prior art of record does not disclose or suggest, inter alia, the step of “exerting force in the absence of food to the portion of the GI tract of the recipient with said wall to thereby influence a neurohormonal feedback mechanism of the recipient to cause at least partial satiety by augmenting fullness caused by food and simulating fullness in the absence of food.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783